COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Powell and Senior Judge Clements


HOLTZMAN CORP. AND
 FEDERATED SERVICE INS. CO.
                                                                  MEMORANDUM OPINION *
v.     Record No. 0123-11-3                                           PER CURIAM
                                                                      MAY 17, 2011
WADE ALLEN SEEKFORD


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Joshua M. Wulf; Angela F. Gibbs; Midkiff, Muncie & Ross, P.C.,
                 on brief), for appellants.

                 (A. Thomas Lane, Jr., on brief), for appellee.


       Holtzman Corp. and Federated Service Ins. Co. (collectively, “employer”) appeal a

decision of the Workers’ Compensation Commission. Employer contends the commission erred

in: (1) applying the dissimilar employment rule; (2) failing to find Wade Allen Seekford had an

increase in earnings post-injury and in refusing to impute post-injury earnings to Seekford;

(3) finding Seekford did not return to employment when he began to work for Superior Sealing

and Maintenance, Inc. (“Superior”), in April 2009; and (4) failing to find Seekman neglected to

report a return to employment and/or increase in earnings to employer when he returned to work

for Superior. We have reviewed the record and the commission’s opinion and find that this

appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in its

final opinion. See Seekford v. Holtzman Corp., VWC File No. VA010-0242-3592 (Dec. 20,

2010). We dispense with oral argument and summarily affirm because the facts and legal



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                     Affirmed.




                                          -2-